UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE: KEURIG GREEN MOUNTAIN SINGLE-SERVE
COFFEE ANTITRUST LITIGATION                              CIVIL ACTION NO.: 14 MD 2542 (VSB) (SLC)

                                                                TELEPHONE CONFERENCE
                                                                  SCHEDULING ORDER



SARAH L. CAVE, United States Magistrate Judge.

         The Court is in receipt of Plaintiffs TreeHouse Foods, Inc., Bay Valley Foods, LLC, Sturm

Foods, Inc., and JBR, Inc.’s request at ECF No. 706 for a discovery conference to discuss Plaintiffs’

request for document production and deposition of Mike Degnan, and the opposition by

Defendant Keurig at ECF No. 713.

         The Defendant Keurig and the Plaintiffs listed above are directed to jointly call Chambers

on February 13, 2020 at 2:30 pm at (212) 805-0214 to discuss the Letter-Motion.

         The Clerk of Court is respectfully directed to Close the Letter-Motion at ECF No. 706.


Dated:          New York, New York
                January 24, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
